Case 2:18-cv-04415-ADS-AKT Document 21 Filed 04/22/19 Page 1 of 1 PageID #: 64




               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                        Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                Fax: 718-740-2000
Employment and Labor Lawyer                                         Web: www.abdulhassan.com

                                          April 22, 2019

Via ECF

Hon. A Kathleen Tomlinson, USMJ
United States District Court, EDNY
100 Federal Plaza, Courtroom 910
Central Islip, NY 11722

                      Re: Margarita Gonzalez v. Talon Air Inc., and Adam Katz
                          Case No. 18-CV-4415 (ADS)(AKT)
                          Motion to Adjourn Conference

Dear Magistrate-Judge Tomlinson:

        My firm represents plaintiff in the above-referenced action, and I respectfully write on
behalf of the parties to request a 30-day adjournment of the April 24, 2019 discovery conference
in this matter. This request is being made because the parties require the additional time to
resolve some of the discovery disputes and to continue settlement discussions which have
recently been renewed. If the case is resolved, we will promptly notify the Court. This request is
also being made because Plaintiff’s counsel has another federal court appearance scheduled for
April 24, 2019 which conflicts with the status conference in this case. No prior request for an
adjournment of this conference was made.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff

cc:    Defense Counsel via ECF
